Citation Nr: 1546822	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  06-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a fractured mandible.  

2.  Entitlement to service connection for a gait and balance disorder, to include as secondary to service-connected residuals of a fractured mandible, as secondary to service-connected temporomandibular joint (TMJ) dysfunction, and as secondary to service-connected trigeminal neuralgia.

3.  Entitlement to specially adapted housing or a special home adaptation grant.  


(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 21, 2012, is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006, July 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The March 2006 rating decision denied service connection for a gait and balance disorder.  The July 2011 rating decision denied entitlement to specially adapted housing or a special home adaptation grant.  The June 2012 rating decision denied entitlement to a compensable disability rating for residuals of a fractured mandible.  

In April 2009, the Veteran testified at a personal hearing at the local RO before a Decision Review Officer (DRO).  A transcript of the DRO hearing is associated with the claims file.    

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. This hearing addressed the claims for specially adapted housing, and an increased disability rating for residuals of a fractured mandible.  The Veteran did not offer testimony on the issue of service connection for a gait and balance disorder.  In August 2015, the Veteran was scheduled for a second Board hearing; however, the Veteran did not attend the videoconference hearing.  The Veteran did not request a postponement and has not subsequently submitted a motion for a new hearing.  Moreover, in Scott v. McDonald, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."  789 F.3d 1375 (Fed. Cir. 2015).  In light of the Federal Circuit's holding in Scott, the Board finds that it can proceed to adjudicate the Veteran's service connection claim for a gait and balance disorder without remanding for a hearing because he was afforded two opportunities for a Board hearing since he submitted his July 2008 request for a hearing, and during the hearing he attended he did not raise this issue at that hearing.  

Entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was granted by the RO in November 2006, effective July 2005.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issues of entitlement to increased disability ratings for trigeminal neuralgia and headaches associated with trigeminal neuralgia have been raised by the record in a June 2014 VA examination report and in the Veteran's testimony at the November 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a gait and balance disorder and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residuals of a fractured mandible include jaw and facial pain, jaw and lip numbness and paresthesia, headaches, limitation of intra-incisal motion, and impaired masticatory function.  All of these symptoms are contemplated by other service-connected disabilities.  

2.  Malunion of the mandible with moderate or severe displacement, nonunion of the mandible, osteomyelitis or osteoradionecrosis of the mandible, and loss of mandibular bone have not been shown.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected residuals of a fractured mandible are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9904 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a June 2011 pre-adjudicatory notice letter to the Veteran that met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include post-service VA treatment records, a VA examination report from July 2011, and the Veteran's statements.  

The Veteran was afforded a VA examination in July 2011.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination was thorough and adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiner addressed the functional impact of the disability upon ordinary conditions of daily life and work.  As a result, the Board finds the July 2011 VA examination to be adequate for rating purposes of the issue on appeal.  The Veteran testified regarding residual symptoms of his fractured mandible in November 2014.  A specific assertion of worsening of symptoms since the July 2011 VA examination was not made.  The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 
Disability Ratings - Laws and Regulations

Disability ratings (evaluations) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  


Disability Rating for Residuals of a Fractured Mandible - Analysis

The Veteran contends that his current residual disability following an in-service jaw fracture is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  

The Veteran's residual jaw disability is currently rated as noncompensable under Diagnostic Code 9999-9904.  38 C.F.R. § 4.150 (2015).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition.  See 38 C.F.R. § 4.27.  In this case, a residual disability from a mandible fracture is not listed in the Rating Schedule; however, Diagnostic Code 9904 contemplates malunion of the mandible.  Therefore, the Board finds that the hyphenated Diagnostic Code of 9999-9904 is an appropriate diagnostic code under which to rate the Veteran's disability.  

Under Diagnostic Code 9904, a noncompensable disability rating is warranted for malunion of the mandible with slight displacement.  A 10 percent disability rating is warranted for malunion of the mandible with moderate displacement.  A 30 percent disability rating is warranted for malunion of the mandible with severe displacement.  The Note under Diagnostic Code 9904 provides that the severity of the disability is dependent on degree of motion and relative loss of masticatory function.  See 38 C.F.R. § 4.150.  

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's symptomatology does not more nearly approximate malunion of the mandible with moderate or severe displacement, and, therefore, entitlement to an increased rating is not warranted.  See 38 C.F.R. § 4.150.  

In March 2011, the Veteran submitted an application for increased compensation based on unemployability.  However, as the Veteran was already in receipt of a TDIU, the RO construed the Veteran's March 2011 correspondence as an increased rating claim for all service-connected disabilities, including his service-connected residual jaw disability.  In the March 2011 correspondence, the Veteran indicated that his residual jaw disability resulted in weight loss, an inability to eat and care for himself, severe headaches, significant weakness, and deconditioning.  

In a May 2011 VA psychiatric treatment record, the Veteran reported difficulty chewing due to his jaw injury.  The Veteran indicated he was limited to soft foods.  

Upon VA examination in July 2011, the Veteran reported difficulty chewing with all foods; daily, severe pain; difficulty opening the mouth; and left lip paresthesia.  Upon physical examination, the VA examiner noted a loss of motion in the temporomandibular articulation; however, the VA examiner noted no loss of mandibular bone, no malunion or nonunion of the mandible, and no mandibular osteomyelitis.  The VA examiner also noted that the Veteran reported moderate limitations on his usual daily activities due to his temporomandibular disorder, indicating that "all activity causes jaw pain that leads to migraines."   In conclusion, the VA examiner provided positive nexus opinions linking the Veteran's TMJ dysfunction and left lip paresthesia to the Veteran's residual jaw disability.  

In an October 2012 statement, the Veteran contends that since the initial in-service jaw injury, he was experienced numbness, radiating pain into his lower left jaw and lower left lip, migraine headaches, neck pain, and pain while chewing solid foods.  In addition, the Veteran contends that his gait, balance, and motor skills have deteriorated due to progressive weakening as a result of the jaw injury.  

In the June 2013 Notice of Disagreement, the Veteran indicated that his left facial pain had increased and was now radiating to the right side.  As a result, the Veteran contends that it is "practically impossible for [him] to chew common and regular foods."  In addition, the Veteran indicated he experiences migraine headaches and ear pain.  

In a statement enclosed with the January 2014 Substantive Appeal (VA Form 9), the Veteran contended that he is entitled to a 30 percent disability rating for residuals of a fractured mandible.  The Veteran indicated that in addition to the bilateral facial pain and ear pain, he also experiences throbbing of his left eye with pain and continued difficulty with his diet.  The Veteran also indicated that his trigeminal nerve (fifth cranial nerve) is "distorted and is responsible for [his] continuous pains."  The Veteran further indicated that he experienced tenderness and pain in his jaw due to a TMJ dysfunction.  Finally, the Veteran indicated that both the trigeminal nerve and the eighth cranial nerve originate from the brain stem, and, therefore, the injury to his trigeminal nerve directly affected his eighth cranial nerve, resulting in a gait and balance disorder.  

In May 2014, the Veteran underwent a VA neurological examination assessing the Veteran's headaches and cranial nerve (trigeminal neuralgia) disabilities.  At that time, the Veteran reported radiating pain from his jaw to left eye, left ear, and temple, resulting in headaches and difficulty sleeping.  The Veteran also reported numbness and paresthesias in his face, a moderate difficulty chewing, a mild difficulty speaking, and significant weight loss.  As the VA examination was neurologic in nature and not performed with respect to the Veteran's current claim on appeal, the integrity of the mandibular bone was not assessed.  

During the November 2014 Board hearing, the Veteran testified that his residual jaw disability results in lower lip numbness, difficulty chewing, migraine headaches, and difficulty balancing.  In addition, the Veteran indicated that his bite was off-centered.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's residuals of a fractured mandible do not warrant a compensable disability rating at any time during the appeal period.  In this regard, the evidence of record demonstrates that the Veteran does not have malunion of the mandible.  See July 2011 VA Examination Report.  This finding is consistent with previous examinations that also found no malunion of the mandible.  See February 1972 VA Examination Report; April 2001 VA Examination Report; September 2003 VA Examination Report; March 2006 VA Examination Report.  As no malunion of the mandible has been shown, higher disability ratings for malunion of the mandible with moderate or severe displacement are not warranted.  See 38 C.F.R. § 4.150, Diagnostic Code 9904.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  In this regard, there is no evidence of chronic osteomyelitis or osteoradionecrosis of the mandible, loss of at least half of the mandibular bone, or nonunion of the mandible.  Therefore, a disability rating under Diagnostic Codes 9900-9903 is not warranted.  

In addition, the Veteran has reported symptoms of jaw and facial pain, jaw and lip numbness and paresthesias, headaches, malalignment of the teeth, difficulty chewing, and balance disturbances, which he attributes to his residual jaw disability.  However, the Veteran is either currently service-connected for, or has a pending service connection claim for, disabilities addressing all of this reported symptomatology.  Therefore, the Board may not consider these symptoms in evaluating the Veteran's residual jaw disability, as such consideration of the same manifestations under different diagnostic codes would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259.  

First, the Veteran is service-connected for chronic trigeminal neuralgia associated with residuals of a fractured mandible, rated as 10 percent disabling, under Diagnostic Code 9904-8405, which contemplates moderate, incomplete paralysis of the fifth cranial nerve.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  
38 C.F.R. § 4.124a.  The May 2014 VA examiner opined that the severity of the Veteran's chronic trigeminal neuralgia coincided with moderate, incomplete paralysis.  To the extent that the Veteran contends worsening of his symptoms associated with chronic trigeminal neuralgia, the Board has referred this claim to the RO for appropriate action.  

Second, the Veteran is service connected for a TMJ disorder associated with residuals of a fractured mandible, rated as 40 percent disabling, under Diagnostic Code 9905, which contemplates limited inter-incisal range of motion to less than 10 millimeters.  See 38 C.F.R. § 4.150.  Inter-incisal range of motion is the amount of motion an individual can open his mouth; normal range of motion is greater than 40 millimeters.  See id.  A March 2006 VA examination report indicates that the Veteran's inter-incisal range of motion is five millimeters.  The 40 percent disability rating is the maximal schedular disability rating under Diagnostic Code 9905.  

Third, the Veteran is service-connected for headaches associated with chronic trigeminal neuralgia, rated as 50 percent disabling, under Diagnostic Code 8100, which contemplates migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a.  A June 2006 VA examination report indicates that the Veteran experienced an average of six headaches per day, each lasting between ten and thirty minutes, and about half are incapacitating requiring the Veteran to lie down.  The 50 percent disability rating is the maximal schedular disability rating under Diagnostic Code 8100.  To the extent that the Veteran contends worsening of his headache symptoms, the Board has referred this claim to the RO for appropriate action.  

Fourth, the Veteran is service-connected for weight loss associated with a TMJ disorder, rated by analogy as 10 percent disabling, under Diagnostic Code 9905-6313, which contemplates avitaminosis with nonspecific symptoms including decreased appetite, weight loss, and weakness.  A September 2003 VA medical opinion indicated that the Veteran's chronic facial pain and limitation of jaw movement affected his ability to effectively masticate, resulting in his weight loss.  

Lastly, the Veteran contends that he experiences balance disturbances as a residual symptom of his jaw fracture.  The Board considers the Veteran's balance disturbances to be part of his pending claim of service connection, which the Board is remanding below for additional development.  Therefore, to the extent that the Veteran is experiencing a balance disturbance due to his residual jaw disability, those symptoms would be considered in that claim.  

The Board notes that the Note under Diagnostic Code 9904 provides that the severity of the disability is dependent on degree of motion and relative loss of masticatory function.  However, the Veteran is currently in receipt of compensable disability ratings under Diagnostic Code 9905 and 9905-6313, which contemplate loss of jaw motion and loss of masticatory function.  

The Board also notes specifically that the Veteran's reports of numbness, paresthesias, pain, difficulty chewing, malocclusion, and headaches all have been considered in evaluating the Veteran's current disability.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his residual jaw fracture has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the clinical examinations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the clinicians have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's treatment reports and the VA examination report have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.  Moreover, the Veteran is already being compensated for his symptoms with disability ratings assigned under different diagnostic codes for disabilities granted as secondary to his residual jaw disability.  

For these reasons, the Board finds that the weight of the evidence is against a compensable disability rating for the Veteran's residuals of a fractured mandible.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for residuals of a fractured mandible, chronic trigeminal neuralgia associated with residuals of a fractured mandible, a TMJ disorder associated with residuals of a fractured mandible, depression associated with chronic trigeminal neuralgia, headaches associated with chronic trigeminal neuralgia, and weight loss associated with a TMJ disorder.   

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's residuals of a fractured mandible are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on integrity of the mandibular bone.  In addition, the schedular rating criteria under different diagnostic codes for the Veteran's other service-connected disabilities provide for ratings based on pain, paresthesia, numbness, limitation of motion, and decreased masticatory function.  
See 38 C.F.R. §§ 4.124a, 4.150.  In this regard, the Veteran's residual jaw disability is manifested by symptoms of pain, numbness, headaches, limited oral motion, and impaired masticatory function.  All of these symptoms are already contemplated by separate service-connected disabilities, which were granted secondary to the Veteran's residuals of a fractured mandible.  The Board has considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a compensable disability rating for residuals of a fractured mandible is denied. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a gait and balance disorder, and entitlement to specially adapted housing or a special home adaptation grant.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015).
 
VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as Social Security Association (SSA) records.  See 38 C.F.R. § 3.159(c) (2015).  The record establishes that the Veteran began to receive SSA disability compensation benefits around 2000 after he had to medically retire from employment in the late 1990s.  During the April 2009 DRO hearing, the Veteran testified that he had to medically retire from employment, in part, due to his gait and balance disturbances.  See April 2009 Hearing Transcript pp. 1-2.  Additional evidence of record reflects that the Veteran's complaints of a gait and balance disorder began in the late 1990s.  See e.g., August 2001 VA Treatment Record, January 2002 VA Treatment Record, April 2008 VA Treatment Record.  Therefore, the Board finds it reasonable to conclude that the SSA records would be relevant to the Veteran's claim of service connection for a gait and balance disorder, and as such, VA is obliged to obtain them.  Id.; see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Regarding the claim of entitlement to specially adapted housing or a special home adaptation grant, the Veteran's claim is primarily focused on his contention that a second-story bathroom is needed in his house due to the loss of use of his lower extremities.  Specifically, the Veteran contends that his physical condition is of such severity that negotiating the flight of stairs down to the first floor is difficult and unsafe, resulting in frequent falls and episodes of incontinence as he is not able to make it to bathroom fast enough.  Therefore, as the Veteran has made specific contentions that the need for specially adapted housing is due to his gait and balance disorder, which the Board is remanding for additional development, the Board finds the Veteran's claim for specially adapted housing or a special home adaptation grant must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Accordingly, the case is REMANDED for the following actions:

1. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


